Citation Nr: 1628070	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1972 to November 1977.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT 

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and sensorineural hearing loss did not manifest within one year of the Veteran's discharge from service.

2.  Tinnitus is due to noise exposure during service.


CONCLUSIONS OF LAW 

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Analysis 

Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Moreover, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Bilateral Hearing Loss

The Veteran claims that his bilateral hearing loss is result of his service due to in-service noise exposure.  Specifically, he has reported that as a "Navy Pilot operating around Jet Aircraft," he was "constantly exposed to military noise (opening the canopy while nearby jet aircraft engines were running up, and walking to and from the flight line) . . . ." See October 2013 Substantive Appeal (via VA Form 9).  

The Veteran's DD 214 form lists his primary specialty as a "utility pilot."  As such, the Board finds no reason to question the veracity of the Veteran's statements regarding in-service noise exposure.  That fact notwithstanding, the Board finds service connection is not warranted for bilateral hearing loss.  As discussed herein, bilateral hearing loss was not shown during service for at least 26 years after service and there is no evidence of continuity of related symptomatology after service.    

The Veteran's service treatment records do not reflect audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes during service.  The audiological examination reports conducted during his service reveal the following findings: 


November 1971
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0
5
0
Left Ear
15
5
0
5
5

July 1972
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
5
5
Left Ear
20
10
5
5
5

July 1973
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
15
15
20
Left Ear
20
15
15
20
20

October 1974
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
20
15
15
Left Ear
20
20
15
15
15

July 1975
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
0
0
0
0
Left Ear
10
0
5
5
10


September 1976
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0
0
0
Left Ear
5
5
0
0
0

August 1977

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
5
5
Left Ear
5
5
5
5
5

Further, a November 1971 service treatment record indicates that "ear plugs [were] issued."  The Veteran consistently denied hearing loss, ringing in ears, and earaches in October 1974, July 1975, and August 1976 physical examination questionnaires. 

The Board has first considered whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis.   In this regard, evidence of record fails to show that the Veteran manifested such to a degree of 10 percent within the one year following his active duty service discharge in November 1977.  As such, presumptive service connection is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Post-service clinical evidence reveals that the first time the Veteran is shown to have an indication of hearing loss that was disabling was in April 2003, nearly 26 years after discharge from service.  See April 2003 private treatment record from Dr. J.A.M. 

An April 2003 private physician, Dr. J.A.M., noted that the Veteran had a history of noise exposure in service and airline employment and that he had a three to four month history of right greater than left tinnitus that was continuous and tonal in nature.  The private physician found that the Veteran suffered from a right high frequency sensorineural hearing loss.  In an audiological evaluation, the private physician remarked that the Veteran suffered from tinnitus, right greater than the left and noted that the Veteran was employed as an airplane pilot prior to service.  Also noted was the Veteran's exposure to "jet engine noise" and "some gun fire" during service.   

A January 2012 private physician, Dr. J.C., noted the Veteran's report of tinnitus "over 40 years" and hearing loss that began "about nine years" ago, which have been "getting really bad for the last two years."  Impressions of sensorineural hearing loss as to both ears consistent with chronic noise exposure or noise induced hearing loss and tinnitus were provided at this time.  The private physician noted his advice to the Veteran that this type of hearing loss was consistent with normal wear and tear hearing loss, also known as chronic noise exposure or noise induced hearing loss.  No etiology opinion as to hearing loss or tinnitus was provided.  

A November 2012 Disability Benefits Questionnaire (DBQ) examiner found that the Veteran suffered from bilateral sensorineural hearing loss.  The examiner noted the Veteran's report of working as a pilot during service and exposure to "planes, jets, flight deck noise, flight line noise, and range noise with ear protection" as a result.  Also noted was the Veteran's post service occupation as a pilot and that the Veteran was recently retired at the time.  Following an examination and a review of the Veteran's claims file, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his service.   As rationale, the examiner cited a September 2005 Institute of Medicine report, "Noise and Military Service," which concluded that there was no scientific support for delayed onset of noise induced hearing loss based on current medical research and that noise induced hearing loss occurred immediately based on current medical knowledge.  The examiner then opined that as there was no significant threshold shift in hearing levels during service, to include during the November 1971 pre-enlistment examination and August 1877 separation examination, it was less likely as not that hearing loss was related to service noise exposure.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  

While the medical evidence of record shows that the Veteran has a current bilateral hearing loss disability, the most probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the November 2012 DBQ examiner's opinion that the Veteran's bilateral hearing loss was not caused by or was the result of active duty period of service because there was no scientific support for delayed onset of noise induced hearing loss based on current medical knowledge.   This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, as the most probative evidence of record demonstrates that the current bilateral ear hearing loss is not related to service, service connection is not warranted for bilateral hearing loss.  There is no other contrary medical opinion of record.

The Board notes that the Veteran and his representative have generally contended that the Veteran's bilateral hearing loss is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, while the Veteran is competent to describe his exposure to noise during service as well as current manifestations of bilateral hearing loss, and his representative is competent to describe his observations of the Veteran's current manifestations of such disorder, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between the Veteran's purported in-service noise exposure and his claimed bilateral hearing loss.  In contrast, the November 2012 DBQ examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed bilateral hearing loss.  Therefore, the Board accords greater probative weight to the November 2012 DBQ examiner's opinion.  

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced bilateral hearing loss since service in conjunction with this appeal.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility because as explained below, they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran has generally alleged that he has suffered from bilateral hearing loss since service, he consistently denied hearing loss and earaches in October 1974, July 1975, and August 1976 physical examination questionnaires during service.  Furthermore, while the Veteran generally stated in his substantive appeal that his bilateral hearing loss began during service, the January 2012 private treatment record documents the Veteran's report that his hearing loss "has been going on for about nine years . . . ."  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding the in-service onset and post-service continuity of symptomatology as to bilateral hearing loss to be not reliable.

Finally, the Board notes the argument of the Veteran's representative in her June 2016 Informal Hearing Presentation that service connection for bilateral hearing loss should be granted essentially based solely on the Veteran's subjective report of acoustic trauma during service.  As articulated above, while the Veteran is competent to describe his exposure to noise during service,  and the Board finds no reason to question the veracity of  such report in the absence of contrary evidence,  neither the Veteran nor his representative is competent to opine as to the etiology of the claimed bilateral hearing loss.  See Jones, supra.  The Board accordingly afforded greater probative weight to the November 2012 DBQ examiner's opinion that took into consideration all the relevant facts, to include the Veteran's report of in-service noise exposure.  Therefore, this argument is without merit.  

Therefore, the Board finds that bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service noise exposure.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Tinnitus 

The Veteran contends that his tinnitus is also a result of his service, to specifically include noise exposure while serving as a pilot during service.  

With regard to the tinnitus claim, the Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since his service.  In this regard, the Veteran reported that he continued to experience tinnitus for over 40 years, see January 2012 private treatment record, and has generally alleged that his tinnitus was due to in-service noise exposure as a pilot in the Navy.  See October 2013 substantive appeal.  While the November 2012 DBQ examiner opined that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to mere speculation, it is unclear whether that determination was based on full consideration of all pertinent evidence, notably, the Veteran's report of continuity of symptomatology as to his tinnitus since service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, that opinion is inadequate.  Thus, in light of the credibility of the Veteran's statements and the provisions of 38 C.F.R. §§ 3.307  and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.  See Fountain, supra.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.

Therefore, based on the totality of evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that tinnitus is etiologically related to his in-service noise exposure.  Therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 




_________________________________________________
R.  FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


